JOLLY, Circuit Judge,
concurring in part and dissenting in part:
Judge Randall has written her usual fine opinion.
Quite aside from the quality of her opinion, however, because of the different way I look at this case, I can concur only with that part of the majority’s opinion which holds that the commission’s report in the Kirby case was inadequate and remands that case for further proceedings. Merz requires this result where the commission’s report fails to follow certain guidelines. However, I strongly suspect that the result will not be much different than the one we are here presented and as a practical matter compliance with this remand will be a waste of time and money. Our remanding this case will, for sure, do nothing to assure those who worry about the various burdens of protracted litigation; but it was brought on, indeed required, by the inadequate work product of the commission.
I cannot, however, concur in that part of the majority’s opinion which holds that the property owners were not entitled to interest from the date of judgment as part of the award of just compensation. The majority has decided that when the government proceeds under the general condemnation statute, 40 U.S.C. § 257, that no distinction can be made, for purposes of determining when a taking occurs, between unimproved property and improved property. Such a decision does not take into proper account the marked difference in the effect of a condemnation judgment on an owner of unimproved property and, in my opinion, denies him the just compensation to which he is entitled. Therefore, I dissent.
In the case of improved property, the condemnation judgment is not a taking, because the property continues to provide economic benefits to the property owner. United States v. Mahowald, 209 F.2d 751, 754 (8th Cir.1954). In the case of unimproved property, however, once a condem*359nation judgment is entered, the owner is, at least at that point if not before, shackled from making economically viable use of his property. As a practical matter, he cannot sell his land or make improvements upon it. Naturally, a landowner will not improve or build on property which the government could take for the price of land before it had been improved. Of course; no one is going to buy land which the government could take at an already settled price.
There is usually no need for the government to delay for months in deciding whether it wishes to buy unimproved property once a price has been established. It is, at a minimum, a terrible inconvenience to the property owner to be left thus suspended. By awarding interest from the date of the judgment, it seems to me that we would encourage the government to act as promptly as the circumstances may permit. At the very least, just compensation will be awarded to the owner who has remained liable for all expenses relating to the property, but who has received no income from it and has been prevented, for all practical purposes, from developing or disposing of it.
I find nothing in Danforth v. United States, 308 U.S. 271, 60 S.Ct. 231, 84 L.Ed. 240 (1939), which would require us to hold that the taking occurred at the time of payment. Danforth expressly excepted cases where a taking has occurred before the condemnor pays the property owner, and in my thinking a “taking” has occurred for all practical purposes in this type of case once the judgment has been entered, if not before. In addition, there is no per se rule that no taking occurs until money changes hand or title passes. United States v. Dow, 357 U.S. 17, 78 S.Ct. 1039, 2 L.Ed.2d 1109 (1958).
It is obvious, therefore, that I am more in agreement with the decision of the Ninth Circuit in United States v. 156.81 Acres of Land, 671 F.2d 336 (9th Cir.1982), cert. denied, - U.S. -, 103 S.Ct. 569, 74 L.Ed.2d 931 (1982), than with the majority in our case. I would hold that in condemnation cases involving vacant, unimproved land, condemnees are entitled to interest from at least the date of judgment if there is no act on the part of the government occurring before judgment which constitutes a taking.